Case 9:18-cv-80176-BB Document 298-1 Entered on FLSD Docket 11/18/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

            Plaintiffs,

   v.

   CRAIG WRIGHT

            Defendant.

                              JOINT DISCOVERY MEMORANDUM
           The parties certify they have complied with the requirements for pre-hearing consultation

  contained in the Court’s Standing Discovery Order, ECF No. [102]. The following issues require

  resolution by the Court:

        1. Plaintiffs Submission

                      a. Craig’s Failure to Search Certain ESI

           In Craig’s ESI disclosure (attached as Exhibit 1), a Seagate storage device was identified

  that is comprised of a number “data shares.” (Ex. 1 at 1, n.1.) In this disclosure, Craig’s counsel

  states that two of these data shares, named “video” and “public,” were not “processed as it is not

  proportional to the needs of the case.” (Id.) A third data share, named “work,” was reviewed by

  running an incomplete set of search terms across only the filenames associated with the data on

  the partition. (Id.) This screening resulted in roughly 1% of the “work” data share being reviewed.

  (Id.)

           Craig continues to maintain that review of the ESI in Defendant’s “video,” “work” and

  “public” data shares is not proportional to the needs of this case. But in measuring proportionality,
Case 9:18-cv-80176-BB Document 298-1 Entered on FLSD Docket 11/18/2019 Page 2 of 5



  both the amount at issue and the necessity of the information cut in favor of more robust

  production. This Court is aware that the Parties dispute centers around billions of dollars’ of bitcoin

  and intellectual property. Furthermore, the Defendant has engaged in a campaign of forgeries and

  deception to hide the truth of what’s occurred in this case1 – a campaign Plaintiffs were able to

  expose, in part, by the robust production ordered by this Court which found altered and unaltered

  versions of the same documents.2

           Accordingly, full review of the “video,” “public,” and “work” data shares is proportional

  with the needs of this case and Craig should be ordered to review and produce all non-privileged

  ESI contained in these data shares.

                        b. Expedited Motion to Compel Responses to Plaintiffs Sixth and Seventh
                           RFPs and Fifth and Sixth ROGs

           On August 27, 2019, the Court granted Plaintiffs’ motion to compel (ECF No. 277) and

  deemed it established for purposes of this action that, inter alia, “any Bitcoin-related intellectual

  property developed by Dr. Wright prior to David Kleiman’s death was property of the partnership

  . . .” (ECF No. 277 at 28–29).

           Shortly thereafter, Plaintiffs submitted a number of discovery requests. On September 2,

  2019, Plaintiffs served their Fifth Set of Interrogatories and Sixth Request for Production, which

  sought information relating to Craig’s patents. Four days later, Plaintiffs served their First Request




           1
             ECF No. 277 at 20 (“There was substantial credible evidence that documents produced by Dr. Wright to
  support his position in this litigation are fraudulent. There was credible and compelling evidence that documents had
  been altered . . . there is a strong, and unrebutted, circumstantial inference that Dr. Wright willfully created the
  fraudulent documents.” ); Id. at 27-28 (“the evidence establishes that he has engaged in a willful and bad faith
  pattern of obstructive behavior, including submitting incomplete or deceptive pleadings, filing a false declaration,
  knowingly producing a fraudulent trust document, and giving perjurious testimony at the evidentiary hearing . . . I
  have found that Dr. Wright intentionally submitted fraudulent documents to the Court, obstructed a judicial
  proceeding, and gave perjurious testimony.”)
          2
            Compare ECF No. 237-6 (original forgery of Dave Kleiman email dated Oct. 17, 2014) with ECF No.
  237-2 (post-forgery email now dated June 24, 2011).



                                                           2
Case 9:18-cv-80176-BB Document 298-1 Entered on FLSD Docket 11/18/2019 Page 3 of 5



  for Admission to Defendant, Seventh Request for Production, and Sixth Set of Interrogatories

  which sought information relating to an August 26, 2019 interview Craig did with an American

  blogger.3

          This interview contained many relevant admissions from Craig, including statements that

  directly contradicted his sworn testimony in this Court, e.g., stating that he could have moved his

  bitcoin anytime he wanted in the past 10 years. Id. (“everyone makes me look like a mean

  [expletive]. I might have been a [expletive], but I was the [expletive] who was withholding. I could

  have tanked the market anytime in the last 10 years and ran away laughing. I didn’t.”)

  (emphasis added).

          Shortly after Plaintiffs served these requests, on September 11, the parties reached a non-

  binding settlement and turned to drafting binding settlement papers. To facilitate these discussions,

  there were at least four in person meetings and numerous telephonic conferences. In reliance on

  these efforts and what seemed to be steady progress toward global resolution, Plaintiffs joined two

  motions filed by Craig to extend discovery and case deadlines, (ECF No. [284], [287]), which the

  Court granted in part (ECF No. [286], [287]).

          On October 30, without any advance notice, Plaintiffs were informed Craig could no longer

  finance the settlement and was “breaking” the non-binding settlement agreement. Shortly

  thereafter, Plaintiffs met and conferred with Craig’s counsel to determine when they could expect

  responses to the discovery requests that had been outstanding since the beginning of September.

  Craig’s counsel maintained the deadline to respond to these requests is December 2, 2019 – ninety




           3
             https://modernconsensus.com/cryptocurrencies/bitcoin/exclusive-interview-with-craig-wright-just-after-
  ordered-to-pay-5-billion-in-bitcoin/.



                                                          3
Case 9:18-cv-80176-BB Document 298-1 Entered on FLSD Docket 11/18/2019 Page 4 of 5



  days from the time the discovery requests were initially served. That timeframe is wrong and

  unworkable.

           First, the Court only partly granted the Parties’ joint request to push off deadlines and

  neither order continued the time for Craig to respond to discovery (ECF No. 284; ECF No. 289).

           Second, even if the Court’s orders did postpone Craig’s time to respond, sixteen of Craig’s

  thirty days to respond had already elapsed by the time the first extension was granted. And of

  course, the clock restarted when Craig terminated the settlement. Accordingly, Craig should be

  compelled to respond, at the latest, by November 13, 2019.4

           Finally, a December deadline is unworkable because the discovery cutoff is currently set

  for January 3, 2020. Another month of delay will simply not leave enough time to resolve any

  objections or disputes, and ensure Plaintiffs have the opportunity to obtain the evidence relevant

  to their claims.

           The Court should therefore compel Defendant to respond to the Request for Admission,

  the Sixth and Seventh Requests for Production, and the Fifth and Sixth Set of Interrogatories, on

  or before November 13, 2019.



  Dated: November 7, 2019                                Respectfully submitted,

                                                         ROCHE FREEDMAN LLP

                                                         By:        /s/ Velvel (Devin) Freedman
                                                                 Velvel (Devin) Freedman
                                                                 Florida Bar No.: 99762
                                                                 200 South Biscayne Blvd., Suite 5500
                                                                 Miami, Florida 33131

           4
            While the requests relating to the Modern Consensus article were served four days later, they are also
  much simpler and should require little time or effort to produce. On September 9, 2019 — 13 days after being
  served with a subpoena — the author filed a sworn declaration attesting that the article “truly and accurately reflects
  the observations and facts contained in it.” Kleiman v. Wright, ECF No. 1-3, No. 1:19-mc-02303-LDH (E.D.N.Y.
  Sep. 9, 2019).



                                                             4
Case 9:18-cv-80176-BB Document 298-1 Entered on FLSD Docket 11/18/2019 Page 5 of 5



                                            Tel.:  (305) 357-3861
                                            Email: vel@rochefreedman.com

                                            Kyle W. Roche
                                            Joes Delich
                                            Admitted Pro Hac Vice
                                            185 Wythe Avenue F2
                                            Brooklyn, New York 11249
                                            kyle@rochefreedman.com
                                            Jdelich@rochefreedman.com

                                            and




                                      BOIES SCHILLER FLEXNER LLP

                                      By:      /s/ Andrew S. Brenner
                                            Andrew S. Brenner
                                            Fla. Bar No: 978663
                                            100 SE Second Street, Suite 2800
                                            Miami, Florida 33131
                                            Tel.:    (305) 539-8400
                                            Email: abrenner@bsfllp.com

                                            Attorneys for Plaintiffs
                                            IRA KLEIMAN, as the personal representative
                                            of the Estate of David Kleiman, and W&K
                                            Info Defense Research, LLC




                                        5
